This is a purchasers' suit for specific performance of a contract to convey real estate. The defense in substance was that there was not a completed contract (1) because the husband's signature was affixed to the paper by his wife; and (2) that a formal contract was contemplated but never executed.
The Vice-Chancellor held in substance that the paper relied on was legally sufficient in form, and that the wife's signature for the husband was binding, although authorized by him only by parol.
Our examination of the case and briefs (there was no oral argument) leads to a concurrence in that decision, both as to matters of law and fact, and the decree under review will accordingly be affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, COLIE, OLIPHANT, WELLS, RAFFERTY, DILL, FREUND, McGEEHAN, JJ. 14.
For reversal — None.